02-12-477-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
NO. 02-12-00478-CR
 
 



Derrick
  Lee Holzhey
 
 
 
v.
 
 
 
The
  State of Texas


§
 
§
 
§
 
§
 
§


From the 297th District
  Court
 
of
  Tarrant County (1084227D)
 
December
  6, 2012
 
Per
  Curiam
 
(nfp)



 
JUDGMENT
          This
court has considered the record on appeal in this case and holds that the
appeal should be dismissed.  It is ordered that the appeal is dismissed.
 
 
SECOND DISTRICT COURT OF APPEALS 
 
 
PER CURIAM
 
 
 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
NO. 02-12-00476-CR
NO. 02-12-00477-CR
NO. 02-12-00478-CR
 
 



Derrick Lee Holzhey


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM THE 297th
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
Appellant
Derrick Lee Holzhey attempts to appeal from his three convictions and
concurrent two-year sentences for two assault
on a public servant charges and one charge of burglary of a habitation.  The
trial court’s certification of his right to appeal for each of these
convictions states that this “is a plea-bargain
case, and the defendant has NO right of appeal.”
On October
11, 2012, this court notified appellant about the statement on the trial
court’s certifications and informed him that unless he or any party desiring to
continue the appeals filed with the court, on or before October 22, 2012, a
response showing grounds for continuing the appeals, the appeals may be dismissed.  See Tex. R. App. P. 25.2(a)(2), (d), 44.3.  We
have received no response.  Therefore, we dismiss these
appeals.  See Tex. R. App. P. 25.2(d), 43.2(f); Chavez v. State,
183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
 
 
PER CURIAM
 
PANEL: 
LIVINGSTON,
C.J.; DAUPHINOT and GARDNER, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  December 6, 2012




[1]See Tex. R. App. P. 47.4.